Exhibit FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDITAGREEMENT (this "Amendment") is dated as of August 4, 2010, and effective as of June 30, 2010, among (i) THERAGENICS CORPORATION, C.P. MEDICAL CORPORATION, GALT MEDICAL CORP. and NEEDLETECH PRODUCTS, INC. (each a "Borrower" and collectively the "Borrowers"), and (ii) WELLS FARGO BANK, NATIONAL ASSOCIATION, successor in interest by merger to Wachovia Bank, National Association (the "Lender"); W I T N E S S E T H : WHEREAS, the Borrowers and the Lender are parties to that certain Amended and Restated Credit Agreement, dated as of May 27, 2009 (as amended, the "Loan Agreement"); WHEREAS, each Borrower has requested that Lender amend certain provisions of the Loan Agreement and the Lender has so agreed, subject to the terms and conditions hereof; NOW, THEREFORE, for and in consideration of the above premises and other good and valuable consideration, the receipt and sufficiency of which hereby is acknowledged by the parties hereto, the parties hereto agree as follows: 1.Definitions; Amendment a Loan Document.Unless otherwise specifically defined herein, each capitalized term used herein which is defined in the Loan Agreement shall have the meaning assigned to such term in the Loan Agreement.Each reference to "hereof", "hereunder", "herein" and "hereby" and each other similar reference and each reference to "this Agreement" and each other similar reference contained in the Loan Agreement shall from and after the date hereof refer to the Loan Agreement as amended hereby. This Amendment is a Loan Document. 2.Amendments.Effective upon satisfaction of the terms and conditions to effectiveness set forth in Section 9 hereof: (a)The definition of “Fixed Charge Coverage Ratio” set forth in Section 1.1 of the Loan Agreement is amended and restated in its entirety as follows: “Fixed Charge Coverage Ratio” means for the Parent and its consolidated Subsidiaries for each fiscal quarter and the immediately preceding three (3) fiscal quarters, without duplication, the sum of(i) EBITDA for such period, plus (ii) rent and lease expense, solely to the extent deducted in the calculation of net earnings, plus (iii) recognized share-based compensation expense, solely to the extent deducted in the calculation of net earnings, plus (iv) one-time non-cash charges, solely to the extent deducted in the calculation of net earnings, including, without limitation, those related to Permitted Acquisitions, plus (v) for covenant calculations for periods ending prior to December 31, 2009, the non-cash goodwill and tradename impairment charges totaling $70,376,492, recorded in the fourth quarter of 2008, plus (vi) non-cash expenses for fair value adjustments related to interest rate swaps, plus (vii) moving-related expenses incurred by NeedleTech Products, Inc., during fiscal year 2010 not exceeding $702,536 in the aggregate, minus (viii) non-cash gains for fair value adjustments related to interest rate swaps, minus (ix) Capital Expenditures which are not expended as part of Permitted Acquisitions, plus (x) Special NeedleTech Capital Expenditures, minus (xi) Restricted Payments, divided by Consolidated Fixed Charges.For non-cash items listed above in this definition, such items shall be based on the actual amounts reflected as an adjustment to reconcile net earnings to net cash provided by operating activities on the consolidated statements of cash flows for the applicable period.For all other items listed above in this definition, such items shall be based on the actual amounts reflected in the relevant consolidated financial statements delivered for such period under the terms of this Agreement. (b)Section 7.1(C)(6) of the Loan Agreement is hereby amended and restated in its entirety as follows: (6)Not later than the sixtieth (60th) day after the commencement of each fiscal year, deliver Projections (as hereinafter defined) to Bank for the Parent and its consolidated Subsidiaries for such fiscal year. “Projections” means (i) a detailed profit and loss budget for each business unit and on a consolidated basis, (ii) a consolidated EBITDA budget, (iii) a consolidated free cash flow budget and (iv) a projected consolidated cash balance at the end of each budget year, all of the foregoing in this sentence to be prepared on a consistent basis with the historical financial statements of Parent and its consolidated Subsidiaries, together with appropriate supporting details and a statement of underlying assumptions; and (c)Section 7.3(A) of the Loan Agreement is hereby amended and restated in its entirety as follows: (A)Financial Tests.During the term of this Agreement, Borrowers will maintain or cause to be maintained, on a consolidated basis, tested as of the end of each fiscal quarter: (1)A ratio of Senior Liabilities to Tangible Net Worth of not more than 1.5 to 1.0; (2)Fixed Charge Coverage Ratio of not less than the following amounts for the corresponding periods listed below: Fiscal Quarter Ending Ratio June 30, 2010 1.05 to 1.00 September 30, 2010 1.10 to 1.00 December 31, 2010 1.15 to 1.00 March 31, 2011 and each fiscal quarter thereafter 1.25 to 1.00 (3)Liquid Assets at all times of not less than $10,000,000.00. (d)ExhibitA, Form of Compliance Certificate, attached to the Loan Agreement is hereby deleted and the revised Form of Compliance Certificate that is attached to this Amendment as ExhibitA and incorporated herein by this reference, is hereby substituted as a new Exhibit A to the Agreement. 3.Restatement of Representations and Warranties.Each Borrower hereby represents and warrants that, as of the date of this Amendment, and after giving effect to the terms of this Amendment, there exists no Default or Event of Default. Each Borrower hereby restates and renews each and every representation and warranty heretofore made by it in the Loan Agreement and the other Loan Documents as fully as if made on the date hereof, except to the extent (i) expressly amended in Section 2 above and (ii) that such representations and warranties expressly relate solely to an earlier date (in which case such representations and warranties shall have been true and complete on and as of such earlier date). 2 4.Effect of Amendment; No Novation or Mutual Departure.Each Borrower expressly acknowledges and agrees that there has not been, and this Amendment does not constitute or establish, a novation with respect to the Loan Agreement or any of the Loan Documents or any debt or other obligations owed by any Borrower to Lender. The amendments set forth in Section 2 above shall be deemed to have prospective application only, unless otherwise specifically stated herein.
